Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS THIRD QUARTER, NINE-MONTH 2 Costa Mesa, Calif.–October 26, 2010–Ceradyne, Inc. (Nasdaq: CRDN) reported financial results for the third quarter and nine months ended September 30, 2010. Sales for the third quarter 2010 were $91.8 million, compared with $108.0 million in the third quarter 2009.Net income for the third quarter 2010was $4.5 million, or $0.18 per fully diluted share, compared to net income of $4.9 million, or $0.19 per fully diluted share in the third quarter 2009. Fully diluted average shares outstanding for the third quarter 2010 were 25,141,214 compared to 25,797,988 in the same period in 2009. On July 27, 2010, Ceradynerevised its 2010 guidance to a range of $0.80 to $1.18 per fully diluted share on shipments of $400 million to $430 million in sales. Although the level of Q4 2010 ceramic body armor shipments remains uncertain, we believe we will meetour guidance. Based on the growth of sales in solar crucibles, nuclear products and the continued turnaround at its ESK Ceramics subsidiary, Ceradyne’s 2011 guidance is for sales to range from $445 to $515 million and earnings to range from $1.35 to $1.75 per fully diluted share. The range in sales and earnings per share is caused by a lack of sufficient information to project its body armor and enhanced combat helmets business for most of 2011. This guidance assumes a range in the annual tax rate of 27% to 29% with fully diluted average outstanding shares of 25.3 million. Gross profit margin was 25.7% of net sales in the third quarter 2010 compared to 26.5% in the same period in 2009. The provision for income taxes was 10.2% in third quarter 2010, compared to a benefit for income taxes of 22.4% in the same period in 2009. Sales for the nine months ended September 30, 2010 were $302.2 million, compared with $303.0 million in the same period last year. Net income for the nine months ended September 30, 2010 was $16.1 million, or $0.63 per fully diluted share, on 25.5 million shares, compared to a net loss of $5.6 million, or $0.22 per basic share, on 25.7 million shares in the prior year period. The loss included special charges that had a negative impact by reducing earnings per share by approximately $0.51 for the nine months ended September 30, 2009. The special pre-tax charges totaled $17.3 million during the nine month period ending September 30, 2009 which included a pre-tax $11.9 million restructuring charge for the closure of its plant in Bazet, France and other severance expenses and a non-cash pre-tax impairment charge of $3.8 million to write down the value of goodwill of its Ceradyne Canada reporting unit to reflect the current industry and economic environment and accelerated depreciation of $1.6 million resulting from a revision of the estimated useful lives of certain assets. Gross profit margin was 24.8% of net sales in the nine months ended September 30, 2010 which was the same in the same period in 2009. The provision for income taxes was 17.9% in the nine months ended September 30, 2010, compared to a provision for income taxes of 9.7% in the same period in 2009. New orders for the three months ended September 30, 2010 were $110.8 million, compared to $100.5 million for the same period last year. For the nine months ended September 30, 2010, new orders were $304.0 million, compared to $330.6 million for the comparable period last year. Total backlog as of September 30, 2010 was $136.3 million, compared to total backlog at September 30, 2009 of $156.3 million. Joel P. Moskowitz, Ceradyne President and Chief Executive Officer, commented:“The third quarter continued the recent trend of substantively reduced body armor shipments.At the same time, we continue the trend of extremely strong growth in solar crucible revenues and profits, as well as the major turnaround in our ESK industrial ceramic operations.We are also pleased with recent activities at Ceradyne Boron Products related to our neutron absorbing boron isotopes for nuclear power plant applications. “We believe these trends will continue into 2011 with increased solar crucible capacity in China based on completion of our new Tianjin 218,000 square foot facility in Q1 2011.We also anticipate strength in the industrial ceramics being produced by our German ESK Ceramics subsidiary with potentially new business emanating from PetroCeram® oil and gas sand filters, directional drilling bearings, and other oil and gas related technical ceramics. Mr. Moskowitz further stated, “A few recent Ceradyne developments which are of interest include: · The German Federal Supreme Court in Karlsruhe, Germany, has upheld ESK Ceramics’ basic “EKagrip®” patents in a long-term battle with an ESK competitor.EKagrip® amounts to approximately 10% of ESK’s sales and is expected to grow.The court’s ruling protects ESK’s position for an additional eight years. · The Company’s first PetroCeram® oil sand filter has been in place in the North Sea off the Danish coast for over four months and is performing as expected. · Ceradyne’s proposed new Enhanced Combat Helmet prototypes are being extensively tested and evaluated by the military with initial very positive results. · Ceradyne Thermo Materials is developing next generation high purity ceramic crucibles for photovoltaic solar applications. · Ceradyne Thermo Materials has been asked to respond to recent increases for deliveries in ceramic missile nose cone (radome) requirements in 2011. “It is interesting to note that as recently as 2007 defense related products, primarily body armor, accounted for 74% of Ceradyne’s revenue.This percentage is now about 33% year to date and is projected to bebetween 20% and 30%in 2011. “With cash and short-term investments at approximately $258 million, we continue to maintain a healthy balance sheet with over $10 per fully dilutedshare in cash.We intend to use our cash to support our internal growth plans, particularly related to solar expansion, periodically repurchase Ceradyne stock (494,000 shares repurchased in Q3 2010), and to acquire companies according to our acquisition strategy.” Conference Call and Webcast Information Ceradyne will host a conference call today at 8:00 a.m. PDT (11:00 a.m. EDT) to review the financial results for the third quarter ended September 30, 2010. To participate in the teleconference, please call toll free 877-681-3372 (or 719-325-4886 for international callers) approximately 10 minutes prior to the above start time and provide Conference ID 9789411. Investors or other interested parties may listen to the teleconference live via the Internet at www.ceradyne.com or www.earnings.com. These web sites will also host an archive of the teleconference. A telephone playback will be available beginning at 11 a.m. PDT onOctober 26, 2010through 11 a.m. PDT on October 28, 2010. The playback can be accessed by calling 888-203-1112 (or 719-457-0820 for international callers) and providing Conference ID 9789411. Information about Ceradyne, Inc. Ceradyne develops, manufactures and markets advanced technical ceramic products and components for defense, industrial, automotive/diesel and commercial applications. In many high performance applications, products made of advanced technical ceramics meet specifications that similar products made of metals, plastics or traditional ceramics cannot achieve. Advanced technical ceramics can withstand extremely high temperatures, combine hardness with light weight, are highly resistant to corrosion and wear, and often have excellent electrical capabilities, special electronic properties and low friction characteristics. Additional information can be found at the Company’s web site: www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as "anticipates," "believes," "plans," "expects," "intends," "future," and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, and its quarterly Reports on Form 10-Q, as filed with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date thereof. more- CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Acquisition related charge (credit) 31 ) ) ) Research and development Restructuring - plant closure and severance - 88 7 Goodwill impairment - - - INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Gain on early extinguishment of debt - 96 - Loss on auction rate securities - ) ) ) Miscellaneous ) INCOME (LOSS) BEFORE PROVISIONFOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ ) BASIC INCOME (LOSS) PER SHARE $ ) DILUTED INCOME (LOSS) PER SHARE $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash - Short-term investments Accounts receivable, net of allowances for doubtful accounts of $792 and $851 at September 30, 2010 and December 31, 2009, respectively Other receivables Inventories, net Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses TOTAL CURRENT LIABILITIES LONG-TERM DEBT EMPLOYEE BENEFITS OTHER LONG TERM LIABILITY DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,902,142 and 25,401,005 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) ADJUSTMENTS TO RECONCILE NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium - Non cash interest expense on convertible debt (Gain) on early extinguishment of debt - ) Payments of accreted interest on repurchased convertible debt - ) Deferred income taxes ) Stock compensation Loss on marketable securities Goodwill impairment - Loss on equipment disposal Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net 94 Other receivables ) Inventories, net Production tooling, net Prepaid expenses and other assets Accounts payable and accrued expenses Income taxes payable ) Other long term liability ) ) Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Changes in restricted cash ) Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions - ) Proceeds from sale of equipment 72 NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options 14 Excess tax benefit due to exercise of stock options 7 24 Shares repurchased ) ) Reduction on long term debt - ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ CERADYNE, INC. SEGMENT FINANCIAL INFORMATION (Amounts in thousands) Three Months Ended September 30, Nine Months Ended September 30, Revenue from External Customers Advanced Ceramic Operations $ ESK Ceramics Semicon Associates Thermo Materials Ceradyne Canada Boron Inter-segment elimination ) Total $ Depreciation and Amortization Advanced Ceramic Operations $ ESK Ceramics Semicon Associates 85 84 Thermo Materials Ceradyne Canada Boron Total $ Segment Income (Loss) from Operations Advanced Ceramic Operations $ ) $ $ ) $ ESK Ceramics ) ) Semicon Associates Thermo Materials Ceradyne Canada ) Boron ) ) ) Inter-segment elimination ) (8 ) ) Total ) Other Income (Expense) Income (Loss) before Provision for Income Taxes $ ) Segment Assets Advanced Ceramic Operations $ ESK Ceramics Semicon Associates Thermo Materials Ceradyne Canada Boron Total $ Expenditures for Property, Plant & Equipment Advanced Ceramic Operations $ ESK Ceramics ) Semicon Associates 44 49 Thermo Materials Ceradyne Canada 33 ) Boron Total $ CERADYNE, INC. MARKET APPLICATION INFORMATION (Amounts in thousands, except percentages) We categorize our products into four market applications. The tables below show the amount of our total sales of each market application and the percentage contribution in the different time periods. Three Months Ended September 30, Nine Months Ended September 30, Defense $ Industrial Automotive/Diesel Commercial Total $ Three Months Ended September 30, Nine Months Ended September 30, Defense % Industrial Automotive/Diesel Commercial Total % ##
